Citation Nr: 0815286	
Decision Date: 05/09/08    Archive Date: 05/14/08

DOCKET NO.  03-27 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
knee disorder.

2.  Entitlement to service connection or arthritis of the 
left knee.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran retired after 20 years of active military service 
which apparently extended from October 1976 to December 1996.  
However, only the period of service from November 1989 to 
1996 has been fully verified by receipt of separation 
documents.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  


FINDINGS OF FACT

1.  The RO denied the veteran's attempt to reopen his claim 
for service connection for a left knee back disorder in April 
1998.  The veteran was notified of this in that same month, 
but did not file an appeal. 

2. The evidence received subsequent to the April 1998 RO 
rating decision includes:  a September 2002 VA x-ray report 
and VA examination reports dated February 2003 and June 2007.  
These records show a current diagnosis of arthritis of the 
left knee.  This evidence raises a reasonable possibility of 
substantiating the claim for service connection.  

3.  The service medical records reveal complaints of 
bilateral knee pain on separation examination.  

4.  The medical evidence reveals a current diagnosis of 
arthritis of the left knee.  

5.  The veteran reports a continuity of left knee pain 
beginning in service until the present.  




CONCLUSIONS OF LAW

1.  The April 1998 decision of the RO denying the veteran's 
attempt to reopen his claim service connection for a left 
knee disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1997).

2.  The evidence received since the April 1998 RO rating 
decision is new and material, and the claim for entitlement 
to service connection for a left knee disorder and is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007).

3.  Arthritis of the left knee was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002);  38 C.F.R. § 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  
Without deciding whether these notice and development 
requirements  have been satisfied in the present case, it is 
the Board's conclusion that the law does not preclude the 
Board from adjudicating the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening the claim and remanding for additional 
development.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1137.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may also be granted for a disability which 
is proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

The RO denied the veteran's attempt to reopen his claim for 
service connection for a left knee disorder in April 1998; 
the veteran was notified of this decision in that same month, 
but did not file an appeal.  That rating decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38. C.F.R. §§ 3.104, 
20.302, 20.1103 (1997).

The evidence at the time of this rating decision consisted of 
the veteran's service medical records, and copies of a March 
1997 VA Compensation and Pension examination report.  The 
service medical records revealed that the veteran had 
complaints of bilateral knee pain on separation examination.  
The VA examination report revealed complaints of bilateral 
knee pain with the right knee being worse than the left.  The 
examination report indicates x-ray examination of both knees 
was conducted.  However, no x-ray report related to the knees 
is of record, and no x-ray findings related to the knees were 
reported in the examination report.  The diagnosis was 
chondromalacia of the right knee.  No diagnosis of a left 
knee disability was made.  

The veteran filed to reopen his claims for service connection 
for a left knee disorder in November 2002.  The applicable 
regulations specifically provide that:

A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  
New evidence means existing evidence not 
previously submitted to agency decision makers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

38 C.F.R § 3.156(a) (2007).

In this case, the evidence obtained since the prior rating 
decision includes:  a September 2002 VA x-ray report, VA 
Compensation and Pension examination reports dated February 
2003 and June 2007, and recent VA medical treatment records.  
The September 2002 x-ray examination report reveals a 
diagnosis of osteoarthritis of the patella joints of both 
knees.  The VA examination reports indicated diagnoses of 
arthritis of the left knee.  The VA treatment records reveal 
treatment for complaints of bilateral knee pain.  

The Board concludes that this evidence is new, because it was 
not of record at the time of the prior rating decision.  This 
evidence is also "material," because it provides additional 
evidence which was previously not of record.  Specifically, 
it provides diagnoses of a current disability, arthritis, of 
the left knee.  The diagnosis of a current disability was 
absent at the time that the veteran's claim to reopen was 
denied in 1998.  The evidence submitted does raise a 
reasonable possibility of substantiating the claims.  
Accordingly, the veteran's claim for service connection is 
reopened.  

As noted above, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1137.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Review of the veteran's service medical records reveals that 
the veteran reported complaints of bilateral knee pain on his 
separation examination medical history.  The examining 
physician specifically noted these complaints and the 
veteran's lower extremities were clinically evaluated as 
being abnormal on separation. However, no specific diagnosis 
related to the left knee was noted.  

As indicated above, in March 1997, a VA Compensation and 
Pension examination of the veteran was conducted.  The VA 
examination report revealed complaints of bilateral knee pain 
with the right knee being worse than the left knee.  The 
examination report indicates x-ray examination of both knees 
was conducted.  However, no x-ray report related to the knees 
is of record, and no x-ray findings related to the knees was 
reported in the examination report.  The diagnosis was 
chondromalacia of the right knee.  No diagnosis of a left 
knee disability was made.  Interestingly, on this examination 
report, the veteran specifically reported "minimal left knee 
pain with stair walking."  While the diagnosis on the 
examination report indicated chondromalacia patella of the 
right knee, it also indicated "functional limitation related 
to pain with stair climbing."  This statement is non-
specific and the veteran did report complaints of pain in 
both knees with the use of stairs.  As such, this statement 
in the diagnosis may refer to functional limitation of the 
left knee as well as the right knee.  

Various medical treatment records dated from 1998 on show 
that the veteran was treated for complaints of bilateral knee 
pain with medication.

In September 2002, VA x-ray examination of both of the 
veteran's knees was conducted.  The x-ray report reveals a 
diagnosis of osteoarthritis of the patella joints of both 
knees.  

In November 2002, the veteran filed the present claim on 
appeal.  The veteran's main contention was that his service-
connected right knee disorder and/or his service-connected 
degenerative disc disease of the lumbar spine, caused an 
abnormal gait which caused a left knee disability.  He was 
claiming "secondary" service connection.  Service 
connection may also be granted for a disability which is 
proximately due to, or the result of, a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).  

In February 2003, a VA examination of the veteran was 
conducted.  The veteran reported having pain and occasional 
episodes of swelling in both knees.  After examination and 
review of the prior VA x-ray report, the diagnosis was 
"degenerative changes of the left knee."  The medical 
opinion offered was particularly unhelpful.  It stated that 
the veteran has "degenerative joint disease of both knees.  
Per his history, only the right knee is service-connected."  
The examiner noted in the beginning of the examination report 
that service connection had previously been granted for a 
right knee disability, so it is unclear whether the 
physician's opinion reflects that, or the belief that the 
current arthritis of the left knee was unrelated to service.  

In June 2007, the most recent VA examination of the veteran 
was conducted.  Again, after full examination, the diagnosis 
was "degenerative changes [arthritis] of left knee."  The 
examining physician's medical opinion was that the left knee 
arthritis was a result of the veteran's obesity rather than 
the service-connected degenerative disc disease of the lumbar 
spine.

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
In such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection. Id.

In this case the Board notes that the veteran is not only 
competent to report as to the onset of his symptoms (see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992)), but finds his 
contention that his left knee pain began during service to be 
credible.  The Board also finds the veteran's account of 
having continuing left knee pain ever since service to 
supported by treatment records dated after service showing 
periodic treatment for complaints of knee pain.  

The evidence supports a grant of service connection for 
arthritis of the left knee on a direct basis.  The veteran's 
separation examination medical history indicated complaints 
of left knee pain during service.  He has had a continuity of 
symptomatology of left knee pain ever since.  The veteran is 
competent to attest to his symptoms of left knee pain, and 
medical records show continuing complaints of left knee pain 
from his separation from service until the present.  The 
veteran has a current diagnosis of left knee arthritis.  
While arthritis is the diagnosis of the disorder which is 
presently causing the veteran's left knee pain, the knee pain 
has been present since service.  While the 1997 VA 
examination report did not diagnose a left knee disorder, or 
specifically arthritis of the left knee, the x-ray evidence 
related to the knees is conspicuously absent from the 
examination documentation.  The evidence shows continuous 
left knee pain dating from service until the present.  The 
evidence shows a current diagnosis of arthritis of the left 
knee.  Accordingly, the evidence supports a grant of service 
connection for arthritis of the left knee.  


	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been submitted, the claim 
for service connection for a left knee disorder is granted 
and the claim is reopened.

Service connection for arthritis of the left knee is granted.  


____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


